         Case 1:19-cr-00818-PGG Document 87 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                ORDER
              -against-
                                                            19 Cr. 818 (PGG)
 JAVIER JANIEL,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of Defendant Janiel Javier (charged in the name of Javier Janiel)

will take place on August 23, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York. Any submissions on behalf of Defendant

Javier are due by August 2, 2021. The Government’s submission is due by August 9, 2021.

               The Probation Department is directed to prepare a presentence investigation

report for Defendant Javier.

Dated: New York, New York
       April 21, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
